                                                        JS-6
1

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9                                SOUTHERN DIVISION
10
                                         )
11                                       ) Case No.: SACV 21-00161-CJC(DFMx)
                                         )
12                                       )
     BRIAN WHITAKER,                     )
13                                       )
                                         )
14
               Plaintiff,                )
                                         )
15
          v.                             )
                                         ) AMENDED JUDGMENT
16                                       )
     SOPHIA JREISAT,                     )
17                                       )
                                         )
18
               Defendant.                )
                                         )
19                                       )
                                         )
20                                       )
                                         )
21                                       )
22

23   //
24   //
25   //
26   //
27   //
28


                                         -1-
